FIFTH DIVISION
                                                                            July 30, 2010

No. 1-10-0132

In re ANAYA J.G., a Minor.                                      )   Appeal from the
                                                                )   Circuit Court of
(THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Cook County.
                                                                )
                      Petitioner-Appellee,                      )
v.                                                              )   No. 06 JA 175
                                                                )
DEBRA J.,                                                       )   The Honorable
                                                                )   Demetrios G. Kottaras,
                      Respondent-Appellant).                    )   Judge Presiding.

       JUSTICE LAVIN delivered the opinion of the court:

       In this case, we consider whether the notice provisions of the Indian Child Welfare Act

should have applied in a termination of parental rights (TPR) hearing when there was some

evidence that her maternal grandmother may have been affiliated with the Cherokee tribe.

                                         BACKGROUND

       Anaya J.G., the biological daughter of Debra J. and Larry G., was born drug exposed on

February 14, 2006. Several weeks later, the circuit court took temporary custody of Anaya.

Within two months of her birth, Anaya was placed in the foster care of Kevin W. and his wife,

Geralyn W. Anaya is African-American. Kevin and Geralyn are Caucasian. On September 5,

2006, the circuit court found that Debra was unable, unwilling, and unfit to care for Anaya and

adjudicated Anaya a ward of the court.

                                         Unfitness Finding

       On October 1, 2007, the State filed a petition to terminate the parental rights of Debra,

alleging eight grounds of Debra’s unfitness pursuant to section 50/1(D) of the Adoption Act of


                                                1
1-10-0132


1960 (750 ILCS 50/1(D) (West 2006)) and section 405/2-29 of the Juvenile Courts Act of 1987

(705 ILCS 405/2-29) (West 2006)). On November 18, 2009, at the conclusion of the TPR

hearing, the circuit court found that the State had shown by clear and convincing evidence that

Debra was unfit. In its written order entered December 7, 2009, the court found that Debra was a

habitual drunkard who had deserted her newborn daughter and had failed to make any reasonable

efforts toward reunification with her child. Among other evidence, the circuit court noted that

Debra’s participation in drug treatment was sporadic and inconsistent, with Debra testing positive

for drug use in August and September 2008, and that Anaya’s siblings were also born drug

exposed. The court also noted that Debra’s whereabouts were unknown from October 2008

through May 2009, and she went extended periods of time without visiting Anaya.

                                       Best Interest Hearing

       On December 7, 2009, the circuit court held the best interest portion of the TPR hearing.

Debra was not present in court when the case was called at 10:16 a.m. The case was passed at

that time, and Debra’s counsel was permitted to check if Debra had left any messages. When he

returned at approximately 10:30 a.m., he indicated that he had checked his messages and then

renewed his request for a continuance, which was denied. The court stated that Debra had been

in court on occasion, but had failed to appear on occasion, as well.

       The State first called Deborah Buckles, the Department of Child and Family Services

(DCFS) caseworker assigned to Anaya’s case since June 8, 2007. Buckles recommended that it

was in Anaya’s best interest to terminate parental rights because she had been in the same foster

home since April 2006; the foster parents had met all her special needs; they had provided a safe

                                                 2
1-10-0132


and nurturing environment for her; it was the only home that Anaya had been stable in; and Anaya

believed her parents were like biological parents. Buckles opined that Anaya and her foster

parents had a “very close bond,” and that Anaya “appeared to have a very loving and caring

relationship with the foster parents.” She believed Anaya felt “loved and secure in her foster

home.” Anaya referred to her foster mother, Geralyn, as “Mommy” and her foster father, Kevin,

as “Daddy.”

        Buckles also testified that Anaya “was developing a bond with [Debra]. They [would]

play together and she [would] allow [Debra] to pick her up.” Anaya had never lived with Debra.

Debra’s last contact with Anaya was “approximately a couple of months” prior to the best interest

hearing.

        On cross-examination, Buckles explained that Debra began to visit with Anaya in either

February or March of 2008 at her office. While Anaya’s foster parents initially stayed in the room

to help Anaya adjust to the visits, after the first two visits, they were asked to step out of the

room. Buckles testified that it was difficult to get them out of the room. Buckles informed them

that because the goal was for Anaya to “return home,” the foster parents needed to work towards

facilitating her return to Debra. The foster parents did not encourage Anaya to engage or bond

with Debra and remained ambivalent regarding leaving the visitation room. On one visit in the

middle of 2008, the foster parents talked in the room next door to the visiting room, which

distracted Anaya. Buckles stated that the foster parents’ behavior on these visits did not affect

the bonding between Debra and Anaya.

        Buckles stated that she did not recall the foster parents telling Anaya not to call her

                                                   3
1-10-0132


biological parents mom and dad but recalled the foster parents’ concern with whether Anaya was

starting to get confused about having “two mommies and two daddies.”

       At the time of her testimony, Buckles expressed no concerns about the cultural differences

between Anaya and her foster parents. Anaya’s foster parents were given a cultural awareness

CD by their licensing worker and had African American books and dolls for Anaya. At one point,

Buckles was concerned that the foster parents did not know how to deal with Anaya’s hair.

Buckles explained that because they were not moisturizing her hair, it became “a little bit matted”

at times. She later noticed the foster parents had picked up oils for Anaya’s hair, which was “a

good improvement.” Moreover, Anaya’s foster parents had not invited any extended biological

family members to talk with Anaya and had not enrolled Anaya in any African American cultural

awareness classes. Buckles also addressed her concern that the foster parents called Anaya

“Annie” instead of by her given name.

       Anaya’s foster father, Kevin, took the stand next. Kevin explained some of Anaya’s

special needs, which included physical therapy, occupational therapy, and speech therapy. Among

other activities, Anaya took swimming lessons and played on a soccer team. Kevin said he and his

wife treated Anaya as if she was their own child. He testified that it was his and Geralyn’s desire

to adopt Anaya, and they had desired to do so since they first met Anaya. Kevin and Geralyn

fostered a relationship with Anaya’s biological sister Chanel, who lived in South Carolina, by

exchanging cards at birthdays and holidays and sending pictures. Anaya also visited with her

biological brother, Najm.

       On cross-examination, Kevin stated that he and Geralyn took Anaya to Catholic church

                                                 4
1-10-0132


but did not know the religion of Anaya’s biological parents. Anaya had brought up the issue of

race on one occasion when she said that her skin was brown and Geralyn’s skin was white. When

the permanency goal changed in late 2008 to “return home” he understood that to mean that

Anaya would be re-united with her biological parents. Kevin and Geralyn did everything DCFS

asked of them, which primarily involved taking Anaya to visits scheduled with her biological

parents. He had hired an attorney, who suggested that they intervene in Anaya’s case, but never

actually did so. Kevin’s opinion was that Debra had not shown much interest in Anaya. Kevin

did not think it was in Anaya’s best interest to know her biological parents until she was at least

18 years old.

       Larry, Anaya’s biological father, testified that he was Baptist. He was concerned that

Anaya would grow up not knowing anything about her biological parents. Larry’s opinion was

that Anaya liked being around Debra and liked sitting in her lap. Debra had always told Larry that

she did not want her parental rights terminated.

       After arguments, the circuit court concluded that it was in Anaya’s best interest to

terminate parental rights and appointed D. Jean Ortega-Piron guardian with right to consent to

adoption. The court took judicial notice of the evidence previously presented during the fitness

proceedings. The court repeated its finding of unfitness as to Debra and Larry. The court

determined that there was a lack of participation and inconsistency in the relationship between

Debra and Anaya. The trial court compared that relationship to the “very positive nurturing

relationship between [Anaya] and the foster parents.” The trial court explained that Anaya was in

a pre-adoptive home, and the placement was safe and appropriate.

                                                   5
1-10-0132


        The trial court considered that Anaya is African American and the foster parents are

Caucasian. While the trial court was concerned with race and cultural issues, it believed “[i]ssues

such as being there for the child, nurturing the child, being there for the child on a permanent basis

as opposed to a sporadic and inconsistent basis is more important.” The court then held a

permanency hearing and entered a goal of adoption for Anaya.

                                    Evidence of Indian Heritage

        The record indicates three instances where Anaya’s alleged Cherokee heritage was

brought to the court’s attention. The first instance occurred on September 28, 2007, at the

temporary custody hearing for Anaya’s brother, Najm. Debra stated that her mother’s side of the

family had Cherokee blood. Debra was not a registered member of any American Indian tribe.

Debra did not know what band of Cherokee or whether any relatives were registered members.

Debra’s mother, Roszella, is deceased. Debra did not know her mother’s birthday. The court

informed Debra that it asked her about her heritage so the State could, if necessary, notify the

Cherokee tribe of its right to intervene.

        The second reference to Anaya’s Cherokee heritage occurred on June 11, 2009, at the

hearing on Larry’s emergency motion for a continuance of the TPR hearing. Debra was not

present but was represented by an assistant public defender. Larry stated that his civil rights had

been violated, which included his “tribal rights.” When asked about his Indian rights, Larry

answered, “The child have Indian rights, Native American rights.” The court then asked the

parties if there were any issues of Indian tribal affiliation that required notification. The State

represented that it was not aware of any tribal affiliation issues. When the State asked if Larry

                                                   6
1-10-0132


was a member of a Native American tribe, he responded, “The Mother is.” The State asked if the

child was a member; he responded, “The Mother is.” Larry was then sworn in as a witness and

the parties questioned him under oath.

       While under oath, Larry testified that he was not a member of any Native American tribe.

When asked if his daughter, Anaya, was a member of any Native American tribe, he responded,

“She is a – she is a Native American by – why you call it – the Grandmother descendent. The

Grandmother was a Cherokee Indian, okay.” Larry did not know if Anaya was a member of a

Native American tribe or if the grandmother was a member of a Cherokee tribe. Larry said he

knew Debra was a Cherokee Indian because they talked about it.

       The third reference to Anaya’s Indian heritage occurred at the TPR hearing on November

10, 2009. Larry again testified that Debra is a Native American and Anaya’s grandmother was a

“Cherokee, full blood.” Larry reiterated that he is not a Native American.

                                          Debra’s Appeal

       On January 6, 2010, Debra filed a timely notice of appeal. Larry is not a party to this

appeal. 1 Debra raises three issues on appeal. First, Debra contends that the circuit court erred in

failing to notify the Cherokee tribe of the TPR proceedings, pursuant to section 1912(a) of the

Indian Child Welfare Act of 1978 (the Act) (25 U.S.C. § 1912 (2006)), when it had been apprised

that Anaya was possibly eligible for membership in the Cherokee tribe. Second, Debra contends


       1
          In Larry’s separate appeal, pursuant to Anders v. California, 386 U.S. 738, 18 L. Ed.
2d 493, 87 S. Ct. 1396 (1967), we found no issues of arguable merit to be asserted on appeal,
granted Larry’s appointed counsel’s motion for leave to withdraw, and affirmed the order of the
circuit court.

                                                  7
1-10-0132


that she was denied due process where the trial court denied her motion for a continuance and

conducted the best interest hearing in her absence. Third, Debra contends that the circuit court’s

finding that it was in Anaya’s best interests for her mother’s parental rights to be terminated was

against the manifest weight of the evidence.

                                            ANALYSIS

       Debra first contends that the circuit court erred in failing to notify the Cherokee tribe of

the TPR proceedings pursuant to the Act. Debra requests that we reverse and remand to the

circuit court for further proceedings in compliance with the Act. Whether the circuit court was

required to give notice to the Cherokee tribe under the Act involves an issue of statutory

interpretation, which we review de novo. In re T.A., 378 Ill. App. 3d 1083, 1087 (2008).

       The Act governs child-custody proceedings involving Indian children, including foster-

care placements, the terminations of parental rights, and adoptive placements. 25 U.S.C. §§

1902, 1903 (2006). “Indian tribes, functioning as autonomous communities, have a separate

interest in the potential Indian child welfare proceedings from the parties involved.” T.A., 378 Ill.

App. 3d at 1092. Accordingly, the Act provides that if the circuit court “knows or has reason to

know” that an Indian child is involved in an involuntary custody proceeding, the party seeking the

foster-care placement of the Indian child must notify the parent or Indian custodian and the Indian

child’s tribe of the pending proceeding and their right to intervene. 25 U.S.C. § 1912(a) (2006).

The Act defines “Indian child” as an unmarried person under the age of 18 who “is either (a) a

member of an Indian tribe or (b) is eligible for membership in an Indian tribe and is the biological

child of a member of an Indian tribe.” 25 U.S.C. § 1903(4).

                                                  8
1-10-0132


       We must determine whether the circuit court had a “reason to know” Anaya was an Indian

child. Debra does not argue on appeal that Anaya satisfies the requirements of section 1903(4)(b)

as both Debra and Larry testified that they were not members of an Indian tribe. Debra contends

that, pursuant to section 1903(4)(a), the circuit court had reason to know that Anaya is a member

of an Indian tribe. Put another way, Debra contends that there was sufficient evidence to establish

that Anaya herself could have been a member in her own right based on her own status as the

granddaughter of a Cherokee Indian. While we agree that Anaya’s status as an Indian child does

not exclusively depend on her biological parents’ tribal membership, we disagree with Debra’s

assessment of the evidence. We conclude that under the facts in this record, there was insufficient

evidence to give the trial court reason to know that Anaya is a member of an Indian tribe.

       In re T.A. is instructive. There, the appellate court found that the evidence of the child’s

Indian heritage was “unsubstantiated and vague” and did not give the trial court reason to know

that the child was an Indian child so as to trigger the notice requirements under the Act. T.A.,

378 Ill. App. 3d at 1094. The evidence of the child’s Indian heritage consisted of the biological

mother’s statements to a caseworker that she was of Native American descent, and that she was

unaware if any of her family members were registered with any tribes. T.A., 378 Ill. App. 3d at

1093. The T.A. court explained that while membership in a particular tribe is not easily

determined, “the mere mention of Indian heritage does not give a trial court reason to know that

the child is an Indian child.” T.A., 378 Ill. App. 3d at 1092.

       As in T.A., we conclude that Anaya was not an Indian child pursuant to the Act because

there was insufficient evidence to establish that she is a member of an Indian tribe. The record

                                                  9
1-10-0132


indicates that there was no evidence presented at trial that Anaya herself is a member of an Indian

tribe. Neither Debra nor Larry are members of an Indian tribe. While Debra represented that

there is Cherokee blood on her deceased mother’s side of the family, she did not know what band

of Cherokee or whether any relatives were registered members of the Cherokee tribe. Larry

similarly stated that he believed Anaya’s maternal grandmother was a Cherokee Indian, but that he

did not know if the grandmother was a member of the tribe. The circuit court allowed all of the

parties to question Larry about Anaya’s Indian heritage. All of the parties seemingly agreed that

there was no reason to know that Anaya was an Indian child so as to trigger the notification

provisions of the Act. These bare assertions without any evidence that any of Anaya’s relatives

were members of the Cherokee tribe did not give the circuit court reason to know that Anaya is

an Indian child. Based on these facts, we cannot invalidate the circuit court’s determination

pertaining to Anaya’s status as an Indian child. Accordingly, the circuit court did not err in

failing to notify the Cherokee tribe of the proceeding and its right to intervene.

       Debra next contends that she was denied due process where the trial court denied her

motion for a continuance and conducted the best interest hearing in her absence. “It is within the

juvenile court's discretion whether to grant or deny a continuance motion and the court's decision

will not be disturbed absent manifest abuse or palpable injustice.” In re K.O., 336 Ill. App. 3d 98,

104 (2002). There is no absolute right to a continuance. K.O., 336 Ill. App. 3d at 104. “The

denial of a request for continuance is not a ground for reversal unless the complaining party has

been prejudiced by such denial.” K.O., 336 Ill. App. 3d at 104. “Although a parent has a right to

be present at a hearing to terminate parental rights, it is not mandatory that he or she be present,

                                                  10
1-10-0132


and the circuit court is not obligated to wait until he or she chooses to appear.” K.O., 336 Ill.

App. 3d at 105.

        Here, the record indicates that the best interest hearing was set to be heard on December

7, 2009 at 9:00 a.m. Debra was not present when the case was called at 10:16 a.m. The case was

passed at that time, and Debra’s counsel was permitted to check if Debra had left any messages.

When he returned, he indicated that he had checked his messages and then renewed his request

for a continuance, which was denied. The court noted that Debra had been inconsistent in her

court appearances. Under these circumstances, the circuit court did not abuse its discretion in

denying Debra’s motion for a continuance.

        Debra next contends that the circuit court’s finding that it was in Anaya’s best interests for

her mother’s parental rights to be terminated was against the manifest weight of the evidence.

Debra does not challenge on appeal the circuit court’s finding of unfitness during the TPR

hearing. Once a trial court finds a parent unfit, the court must then determine whether

termination of parental rights is in the best interests of the child. In re Janira T., 368 Ill. App. 3d

883, 894 (2006). In making this determination, the court is required to consider factors such as

the child's physical safety and welfare; the development of the child’s identity; the child's

background and ties, including familial, cultural, and religious; the child’s sense of attachments;

the child’s wishes and long-term goals; the child’s community ties, including church, school, and

friends; the child's need for permanence, including her need for stability and continuity with

parental figures and other relatives; the uniqueness of every family and child; the risks related to

substitute care; and the preferences of the person available to care for the child. 705 ILCS

                                                  11
1-10-0132


405/1–3(4.05) (West 2008).

        The State bears the burden of proving by a preponderance of the evidence that termination

is in the child's best interests. Janira T., 368 Ill. App. 3d at 894. The trial court's finding that

termination is in the child's best interest will not be disturbed unless it is against the manifest

weight of the evidence. In re Tasha L. -I., 383 Ill. App. 3d 45, 52 (2008). “A decision is against

the manifest weight of the evidence where the opposite conclusion is clearly evident or where the

findings are unreasonable, arbitrary, and not based upon any of the evidence.” Tasha L.. -I., 383

Ill. App. 3d at 52.

        A review of the record shows that the trial court's decision to terminate Debra’s parental

rights as to Anaya was not contrary to the manifest weight of the evidence. Evidence presented at

the best interest hearing revealed that there was a lack of participation and inconsistency in the

relationship between Debra and Anaya. On the contrary, the evidence suggests that Anaya has a

positive, safe, and nurturing relationship with her foster parents that she has lived with since she

was about six weeks old. While there are cultural differences, the trial court explained, “issues

such as being there for the child, nurturing the child, being there for the child on a permanent basis

as opposed to a sporadic and inconsistent basis is more important.” We agree. When considering

all of the statutory factors, we find the circuit court’s best interest determination to be supported

by the manifest weight of the evidence.

                                            CONCLUSION

        For the foregoing reasons, we affirm the order of the circuit court.



                                                   12
1-10-0132


      Affirmed.

      TOOMIN, P.J., and HOWSE, J., concur.




                                         13
              1-10-0132


Plea se Use
                                      REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Following                                            (Front Sheet to be Attached to Each Case)
Form:

                                     In re ANAYA J.G., a Minor.
Complete
TITLE
of Case                              (THE PEOPLE OF THE STATE OF ILLINOIS,


                                                                  Petitioner-Appellee,
                                     v.
                                     DEBRA J.,


                                                                  Respondent-Appellant).


                                                                           No. 1-10-0132
Docket No.
                                                                     Appellate Court of Illinois
COURT                                                             First District, FIFTH Division
                                                                            July 30, 2010
Opinion                                                                (Give month, day and year)
Filed
                                     JUSTICE LAVIN delivered the opinion of the court:
                                     Toomin, P.J., and Howse, J.                                                        concur
                                                                                                                        dissent[s]
JUSTICES


                                     Lower Court and Trial Judge(s) in form indicated in the margin:
                                     The Honorable                Demetrios G. Kottaras, Judge Presiding.
APPEAL from
the Circuit Ct. of                         Indicate if attorney represents APPELLANTS or APPELLEES and include
Cook County,
                                                 attorneys of counsel. Indicate the word NONE if not represented.
Criminal Div.
                          Attorneys for Petitioner-Appellee:               Anita Alvarez, State’s Attorney
                          People
                                                                           Richard J. Daley Center, Room 309
                                                                           Chicago, IL 60602
For
APPELLANTS,                                                                312.603.5496
John Doe, of              Anaya J                                          Office of the Cook County Public Guardian
Chicago.
                                                                           Robert Harris, Kass Plain, Jean Agathen
For
                                                                           2245 W. Ogden Ave., 4th Floor
APPELLEES,
Smith and Smith                                                            Chicago, IL 60612
of Chicago,
Joseph Brown,
                                                                           312.433.4300
(of Counsel)              Attorneys for Respondent-Appellant:              Abishi C. Cunningham, Jr., Public Defender
Also add                  Debra J.                                         James Jacobs
attorneys for                                                              69 W. Washington St., 15th Floor.
third-party
appellants or                                                              Chicago, IL 60602
appellees.
                                                                           312.603.0600


                                                                                   14